Title: To James Madison from Richard O’Brien, 14 September 1804 (Abstract)
From: O’Brien, Richard
To: Madison, James


14 September 1804, Malta. “On the 3d. 7th. and 28th. of August and 2d. Inst. The Sea forces of The United States attacked the Castles Gunboats and Corsairs of Tripoli in these 4 attacks The U States has lost Captain Somers—Lieuts. Decator Caldwell & Wadsworth—and Mr. Dorsey and Israel midshipmen—with about 45 men Killed wounded and blown up.
“The 6 Gun boats and 2 bombards with The Siren Enterprize Scourge Nautulas and John adams left the Coast of Tripoli The 7th. Inst. destined for Syracousa.
“The President and Constellation arrived here The 5th. Inst. and on The 7th. Commodore Barron Sailed. Next morning Sailed Capt. Campbell. They arrived off Tripoli on the 9th. and This morning arrived here the Vixen—Captain Smith—in 3 days from the fleet before tripoli—he left There the President Constitution Constellation and Argus—it is Considered if the weather will remain fine That the frigates will attack Tripoli.
“The Season is past for gunboats to remain on that Station no doubt but Tripoli must have Suffered Very much but The force has been inadequate to reduce it to American terms—and Obtain The freedom of our fellow Citizens. I left The fleet the 22d. ult. and Expect with my family to return to The U States in the John adams.”
